PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-9


IVAN TELEGUZ,

                Petitioner-Appellant,

           v.

EDDIE L. PEARSON, Warden, Sussex I State Prison,

                Respondent-Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   James P. Jones, District
Judge. (7:10-cv-00254-JPJ)



Argued:   May 16, 2012                   Decided:   August 2, 2012


Before MOTZ, DAVIS and WYNN, Circuit Judges.


Vacated in part and remanded by published opinion.     Judge Wynn
wrote the opinion in which Judge Motz and Judge Davis concurred.


ARGUED: Matthew Carey Stiegler, Philadelphia, Pennsylvania, for
Appellant.   Katherine Baldwin Burnett, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.       ON
BRIEF: Elizabeth J. Peiffer, VIRGINIA CAPITAL REPRESENTATION
RESOURCE CENTER, Charlottesville, Virginia, for Appellant.
Kenneth T. Cuccinelli, II, Attorney General of Virginia,
Richmond, Virginia, for Appellee.
WYNN, Circuit Judge:

               Ivan          Teleguz,       convicted            of   capital        murder     and

sentenced         to     death      in    Virginia,         appeals      from    the      district

court’s dismissal of his 28 U.S.C. § 2254 petition for habeas

corpus relief.                We granted a certificate of appealability to

determine whether the district court abused its discretion in

denying Teleguz’s request for an evidentiary hearing to develop

his claim of actual innocence, which, under Schlup v. Delo, 513

U.S.    298       (1995),      would       allow    the       district     court     to   address

Teleguz’s procedurally defaulted constitutional claims.                                   We hold

that    the       district       court     abused       its      discretion     in    failing    to

conduct       a     sound      and       thorough       analysis      of    Teleguz’s      Schlup

gateway innocence claim as required by our decision in Wolfe v.

Johnson, 565 F.3d 140, 163 (4th Cir. 2009), and we remand for

further proceedings.



                                                            I.

               On       February     9,     2006,       a     jury    convicted      Teleguz     of

capital murder for hire after his former girlfriend, Stephanie

Sipe, was found dead in the apartment she shared with Teleguz’s

infant son.            Although DNA evidence linked Michael Hetrick to the

murder, Hetrick testified at Teleguz’s trial that Teleguz had

hired    him       to    commit      the    crime.            Hetrick’s     allegations       were

corroborated            by    two    additional         witnesses:         Edwin     Gilkes     and

                                                    2
Aleksey Safanov.       Gilkes testified that he had been present at a

birthday party where Teleguz hired Hetrick to commit the murder.

Gilkes    also    testified     that    he       accompanied      Hetrick    to   Sipe’s

apartment      and   waited   outside        for      Hetrick    during    the    murder.

Gilkes further claimed that he was afraid of Teleguz because he

had heard rumors that Teleguz was a member of the Russian mafia,

as well as a specific account of a murder committed by Teleguz

in Ephrata, Pennsylvania.            According to Gilkes, Teleguz had shot

a Russian criminal in the street outside the Ephrata Recreation

Center.

               Safanov testified that Teleguz attempted to hire him

to murder Sipe so that Teleguz would no longer be required to

pay    child    support.      Safanov    also         testified    that    Teleguz    had

spoken to him after the murder, complaining that “the black man”

he had hired to kill Sipe had left blood at the scene, and

offering Safanov money if he would “eliminate [the] killer.”

J.A. 325.        Although other evidence was presented at trial, the

Supreme Court of Virginia explained that, “in order to return a

guilty    verdict,     the    jury     had       to    believe    the     testimony   of

Safanov, Gilkes, and Hetrick.”                     Teleguz v. Commonwealth, 643

S.E.2d 708, 728 (Va. 2007) (“Teleguz I”).

               On February 14, 2006, the jury recommended a death

sentence after finding that two statutory aggravating factors

were    present:     vileness    and    future         dangerousness.         Following

                                             3
Teleguz’s appeal, the Supreme Court of Virginia affirmed his

conviction and sentence.             Teleguz I, 643 S.E.2d at 732.                 He then

filed a petition for writ of habeas corpus in state court, which

the Supreme Court of Virginia dismissed.                      Teleguz v. Warden of

Sussex I State Prison, 688 S.E.2d 865, 879 (Va. 2010).                                   On

November 12, 2010, Teleguz filed a petition for writ of habeas

corpus    in    the    United    States    District         Court    for     the   Western

District       of   Virginia,    asserting       various       grounds       for   relief.

Some of Teleguz’s claims had been adjudicated on the merits by

the    Supreme        Court     of     Virginia,       while        others     had    been

procedurally defaulted.              Teleguz argued that, pursuant to the

Supreme Court’s decision in Schlup, 513 U.S. 298, the district

court should consider the merits of his procedurally defaulted

claims because new and reliable evidence established that he was

actually innocent of Sipe’s murder (“Schlup gateway innocence

claim”).

               In   support     of   his   Schlup      gateway       innocence       claim,

Teleguz    offered      several      categories        of   evidence.         First,    he

presented affidavits of third-party witnesses who claimed that

Teleguz did not attend the birthday party during which he was

alleged to have hired Hetrick to kill Sipe.                      Second, he offered

police    reports      and     affidavits       to   establish        that    no     murder

occurred outside the Ephrata Recreation Center, that no murder

that   occurred       in     Ephrata    prior     to    Teleguz’s       trial      remains

                                            4
unsolved, and that the only murder involving a Russian victim

occurred    at     a    private      residence.            Third,    Teleguz     presented

affidavits in which Gilkes and Safanov recanted the testimony

they offered at Teleguz’s trial.                     Gilkes now claims that he was

coerced into testifying against Teleguz by the prosecutor, who

“made clear that if [he] did not, [he] would have been the one

on death row today, not Teleguz.”                      J.A. 1281.          Gilkes executed

affidavits    in       both   2008       and    2010   denying      that    Teleguz    hired

Hetrick to kill Sipe.               Safanov currently resides in Kazakhstan,

but   was    contacted        by     lawyers        from     Teleguz’s      defense    team.

According to their affidavits, Safanov now insists that he never

discussed    Sipe’s         murder       with    Teleguz      and   agreed     to     testify

during   Teleguz’s          trial    only       because      he   believed     that    if   he

cooperated with the prosecutor, he would be eligible for a visa

allowing    him        to   stay    in    the       United    States     despite      pending

federal gun charges.

            On     August      1,    2011,       the    district       court    issued      an

opinion and order denying Teleguz habeas relief.                                Teleguz v.

Kelly, 824 F. Supp. 2d 672, 723 (W.D. Va. 2011) (“Teleguz II”).

We granted a certificate of appealability to determine whether

the district court abused its discretion in denying Teleguz’s




                                                5
request for an evidentiary hearing pursuant to Schlup v. Delo,

513 U.S. 298. 1



                                                    II.

               We review a district court’s denial of habeas relief

de novo and its decision not to grant an evidentiary hearing for

abuse of discretion.               Wolfe, 565 F.3d at 160.               When a court

bases its decision on an error of law, it necessarily abuses its

discretion.          Id.



                                                    A.

               “In    disposing     of     a   §   2254   habeas      corpus   petition”

federal courts are “substantially constrain[ed]” in their review

of state court convictions by the Antiterrorism and Effective

Death Penalty Act of 1996 (“AEDPA”).                     Id. at 159.     The AEDPA was

“designed to further the principles of comity, finality, and

federalism” by limiting federal habeas proceedings.                            Sharpe v.

Bell,    593     F.3d      372,    379    (4th     Cir.     2010)   (quotation       marks

omitted).            Accordingly,         if   a    state     court     adjudicates     a

petitioner’s         claims   on    the    merits,    a     federal    court   may    only


     1
        We also granted a certificate of appealability on
Teleguz’s guilt phase ineffective assistance of counsel claim.
Because this claim may be more fully developed on remand, we
have not addressed that claim and will, accordingly, reserve
judgment.


                                               6
award habeas relief if the resulting state court decision “[i]s

contrary to or involved an unreasonable application of federal

law”   or    “[i]s    based    on   an    unreasonable      determination        of    the

facts in light of the evidence” that was before it.                        28 U.S.C. §

2254(d).          “A state court’s decision is ‘contrary to’ clearly

established federal law only if it is ‘substantially different’

from     the       relevant    Supreme      Court     precedent;          it    is     ‘an

unreasonable        application     of’    clearly      established       federal      law

only if it is ‘objectively unreasonable.’”                       Wolfe, 565 F.3d at

159 (quoting Williams v. Taylor, 529 U.S. 362, 405, 409 (2000)).

               Further, a federal court ordinarily may not consider

claims that a petitioner failed to raise at the time and in the

manner       required       under    state      law       unless     “the       prisoner

demonstrates        cause     for   the   default     and    prejudice         from    the

asserted       error.”      House   v.    Bell,   547     U.S.     518,   536    (2006).

However, in Schlup, 513 U.S. 298, the Supreme Court recognized

that   in      certain   exceptional       cases,     a   compelling       showing      of

actual innocence would enable a federal court to consider the

merits of a petitioner’s otherwise defaulted claims.                            In these

cases,      new    evidence    “establish[es]       sufficient      doubt      about    [a

petitioner’s] guilt to justify the conclusion that his execution

would be a miscarriage of justice unless his conviction was the

product of a fair trial.”            Id. at 316 (emphasis in original).



                                            7
            Courts       have     consistently          emphasized      that     actual

innocence for the purposes of Schlup is a procedural mechanism

rather than a substantive claim.                See, e.g., Sibley v. Culliver,

377 F.3d 1196, 1207 n.9 (11th Cir. 2004) (distinguishing between

a   “substantive     claim      for    relief   upon     which    the   petition    for

habeas corpus is based” and a Schlup “gateway through which a

habeas    petitioner     must     pass”    to    have    his     substantive     claims

heard on the merits). 2           In other words, although a petitioner

claims actual innocence for the purposes of asserting a Schlup

claim, this innocence claim “does not by itself provide a basis

for relief.       Instead, his claim for relief relies critically on

the validity” of his procedurally defaulted claims.                          Coleman v.

Hardy,    628    F.3d    314,    318    (7th    Cir.     2010)     (quotation     marks

omitted).

            When     a   petitioner       raises    a     Schlup      gateway    actual

innocence       claim,    it     must     be    supported        by   “new     reliable

      2
       A petitioner may also raise a freestanding innocence claim
in a federal habeas petition, alleging that, irrespective of any
procedural errors, petitioner is innocent, and that “the
execution of an innocent person would violate the Eighth
Amendment.” Schlup, 513 U.S. at 314. The Supreme Court has not
articulated the standard under which these claims should be
evaluated, but has made clear that the “threshold for any
hypothetical freestanding innocence claim [is] ‘extraordinarily
high.’” House, 547 U.S. at 555 (quoting Herrera v. Collins, 506
U.S. 390, 417 (1993)).        A petitioner seeking to address
procedurally defaulted claims under Schlup must meet “a less-
stringent—though   nevertheless   rigorous”   standard   than   a
petitioner who seeks relief on the basis of innocence alone.
Wolfe, 565 F.3d at 164.


                                           8
evidence.”        Schlup,       513     U.S.       at       324.       However,         in     its

consideration of a petitioner’s Schlup gateway actual innocence

claim, the district court “must consider ‘all the evidence’ old

and   new,     incriminating       and       exculpatory,            without    regard          to

whether   it     would       necessarily          be    admitted       under    ‘rules         of

admissibility that would govern at trial.’”                           House, 547 U.S. at

537   (quoting       Schlup,    513     U.S.       at       327-28)    (emphasis         added)

(quotation     marks     omitted).           In    light       of   this   evidence,           the

district court must determine whether “it is more likely than

not that no reasonable juror would have found [the] petitioner

guilty beyond a reasonable doubt.”                     Schlup, 513 U.S. at 327.                 If

the   district       court    finds     that,          “more      likely   than         not    any

reasonable     juror     would        have     reasonable           doubt”     as       to     the

petitioner’s guilt, then the petitioner has satisfied the Schlup

standard, and the district court must review the petitioner’s

procedurally defaulted claims.               House, 547 U.S. at 538.



                                                       B.

             Here,     Teleguz’s       habeas          petition      asserted       a    Schlup

gateway innocence claim to allow the district court to consider

the merits of his procedurally defaulted claims.                           Teleguz argues

that he met the Schlup standard with an extraordinary showing of

actual    innocence      because        “two       of       the     prosecution’s            three

critical witnesses hav[e] admitted that their trial testimony

                                             9
was false, [and] it is [therefore] . . . more likely than not

that any reasonable juror presented with all the evidence, old

and new, incriminating and exculpatory, would have a reasonable

doubt about Teleguz’s guilt.”                 Appellant’s Br. 29 (quotation

marks omitted).       Although we appreciate that the district court

“attentively      managed     complex         proceedings”        and      “carefully

reviewed    the   extensive      record”      that   was    before       it    in   this

case, House, 547 U.S. at 540, we are unable to conclude, based

on the district court’s opinion, that Teleguz’s Schlup gateway

innocence    claim    was   properly       analyzed    and       resolved      by    the

district court.

            The   district       court    correctly        set    out    the     Schlup

standard in its explanation of the relevant law. 3                     However, as we

explained    in   Wolfe,    “a    sound    analysis    of        the    Schlup      issue

is essential to properly resolve these § 2254 proceedings.”                          565

F.3d at 163 (emphasis added).             Notwithstanding this requirement,

in   addressing      Teleguz’s     procedurally       defaulted         claims,       the

district court simply stated that “Teleguz has not shown cause

and prejudice or a fundamental miscarriage of justice to excuse


     3
       There was one error in the district court’s explanation.
Compare Teleguz II, 824 F. Supp. 2d at 685 (“In assessing a
petitioner’s claim of actual innocence, the court may consider
all relevant evidence . . . .” (emphasis added)), with House,
547 U.S. at 538 (“Schlup makes plain that the habeas court must
consider ‘all the evidence.’” (emphasis added) (quotation marks
omitted)).


                                         10
the default.”        Teleguz II, 824 F. Supp. 2d at 698; see also id.

at 695 (“Teleguz has failed to show cause for the default and .

. . has not shown a fundamental miscarriage of justice that

would     excuse    the   default.”);     id.   at    708,   709    (“Teleguz    has

failed     to     show    cause   and    prejudice     or    a     miscarriage    of

justice.”); id. at 696 (“[T]here is no fundamental miscarriage

of justice to excuse that default.”).                Nowhere in its order does

the     district     court    more      thoroughly     or    directly     consider

Teleguz’s Schlup gateway innocence claim. 4                  Consequently, this

Court is left with the district court’s conclusory explanations,

which do not provide sufficient analysis to enable us to review

the reasons for, or scope of, the district court’s denial of

Teleguz’s Schlup gateway innocence claim.

             Further, that the district court addressed the cause

and prejudice standard and the miscarriage of justice standard

in the same sentences indicates that the district court likely

based its analysis on a mistake of law, by applying its Schlup

analysis     to    individual     procedurally       defaulted     claims.       See,

e.g., Teleguz II, 824 F. Supp. 2d at 698 (“Teleguz has not shown


      4
       In evaluating Teleguz’s freestanding innocence claim, the
district court laid out the relevant evidence, and determined
whether it was sufficient to meet the “extraordinarily high”
Herrera standard.   See Teleguz II, 824 F. Supp. 2d at 713-16.
However, this analysis is insufficient to dispose of Teleguz’s
Schlup gateway innocence claim due to the difference in the
governing legal standards. See supra note 2.


                                         11
cause and prejudice or a fundamental miscarriage of justice to

excuse    the     default.”).            While      both    the    cause    and      prejudice

standard        and     Schlup’s       fundamental          miscarriage         of     justice

standard excuse a procedural default and allow a federal court

to review defaulted claims on the merits, a petitioner must meet

the     cause     and     prejudice        standard         with     respect         to    each

claim.     McCleese v. United States, 75 F.3d 1174, 1179 (7th Cir.

1996)     (“Claims       are     reviewed          individually       for       purposes    of

determining       whether       they     overcome       a   procedural      default;       each

claim must meet the cause and prejudice test.”).

            By contrast, a petitioner’s satisfaction of the Schlup

standard     does        not     require       a    showing        that     a    fundamental

miscarriage       of    justice     caused         or   underlies     each      procedurally

defaulted       claim.         Rather,    to     satisfy     the    Schlup      standard,     a

petitioner must instead demonstrate that the totality of the

evidence would prevent any reasonable juror from finding him

guilty beyond a reasonable doubt, such that his incarceration is

a miscarriage of justice.                 See Schlup, 513 U.S. at 327.                    If a

petitioner passes through the Schlup gateway by satisfying this

standard, the district court then considers, and reaches the

merits     of,    all     of     the     petitioner’s         procedurally           defaulted

claims.

            Other portions of the district court’s opinion also

support our determination that the district court erroneously

                                               12
applied its Schlup analysis individually to each procedurally

defaulted      claim          rather         than        to     the     totality             of      the

evidence.         See, e.g., Teleguz II, 824 F. Supp. 2d at 711-12

(examining     a    procedurally            defaulted          claim    on    the       merits       and

concluding,       “I     do    not    find      this     issue       significant            enough   to

excuse     Teleguz’s           procedural          default”).               The        Commonwealth

similarly     mischaracterizes               the       Schlup    inquiry          in    its    brief,

arguing    that        the    court        need    not    engage       in     Schlup         analysis

because     Teleguz           “never        identified          or     discussed             how     any

particular     defaulted            claim       would     qualify       under          the    gateway

standard[     ]     of       Schlup,”       and     claiming         instead          that    Teleguz

“simply contended that he was innocent, that he had defaulted

claims,     and        that     he        therefore       was     entitled             to    relief.”

Appellee’s Br. 25.             We reject the Commonwealth’s contention that

“federal      habeas         courts       may     not     entertain         any        argument      of

[a   Schlup    gateway]            innocence        [claim]      that        is       not    causally

connected      to      a      defaulted         claim     of     constitutional               error.”

Appellee’s Br. 21.                 We find no jurisprudential support for a

requirement         that       a     causal        relationship          exist          between       a

petitioner’s        evidence         of    actual       innocence      and        a    petitioner’s

procedurally        defaulted          claims.            In    House,       for        example,       a

petitioner convicted of capital murder claimed that DNA evidence

proved he had not committed the crime, and that his counsel’s

ineffectiveness had resulted in his conviction.                                        547 U.S. at

                                                  13
533,       540.      The      Supreme    Court    examined        the    DNA    evidence      and

witness testimony that House offered in support of his actual

innocence of the crime, and held that he had met the Schlup

gateway       innocence          standard     without        any    discussion          of    his

counsel’s performance at trial.                        See id. at 555 (“House has

satisfied         the    gateway      standard        set   forth       in   Schlup     and   may

proceed       on    remand       with    procedurally        defaulted         constitutional

claims.”). 5

                  Thus, a district court’s inquiry into a Schlup gateway

innocence claim requires an examination of all of the evidence

and a threshold determination about the petitioner’s claim of

innocence that is separate from its inquiry into the fairness of

his    trial.           See    Schlup,    513     U.S.      at    327    (noting      that    the

“standard          is      intended      to     focus       the     inquiry        on    actual

innocence”).               The     district       court      must        make    a      holistic


       5
        Further, the Commonwealth’s reliance on Calderon v.
Thompson, 523 U.S. 538 (1998), is misplaced.     In Calderon, a
petitioner offered new evidence that merely undermined the
credibility of the witnesses who testified against him by
showing that they were generally dishonest and had more prior
convictions than they had admitted to at trial.      The Supreme
Court characterized this evidence as “a step removed from
evidence pertaining to the crime itself.”          Id. at 563.
Critically, the petitioner in Calderon made “no appreciable
effort to assert his innocence of [the] murder.”     Id. at 560.
Here, by contrast, Teleguz has presented evidence of two of his
three accusers’ recantations, calling into question the only
direct evidence linking him to Sipe’s murder.      And this new
evidence is closely linked to Teleguz’s assertion of actual
innocence.


                                                 14
determination of how a reasonable juror would perceive all of

the   evidence   in    the     record.        Only    if   the      district        court

determines that a reasonable juror would more than likely have a

reasonable     doubt    does     it   then      consider        the       petitioner’s

procedurally     defaulted      claims.        Because        we    are     unable    to

conclude that the district court engaged in the rigorous Schlup

analysis required by Wolfe, we vacate and remand on this issue.



                                              III.

            Because     we       remand       for      further           analysis     of

Teleguz’s    Schlup    gateway    innocence     claim,        the    district       court

will again be faced with the issue of whether to conduct an

evidentiary hearing to allow Teleguz to develop this innocence

claim.    We therefore turn next to this issue.

            In its detailed opinion, the district court did not

explain its decision not to conduct an evidentiary hearing on

Teleguz’s    Schlup    gateway     innocence         claim.         On    remand,    the

district court should address whether Teleguz should be granted

an evidentiary hearing. 6        The district court should consider the


      6
       Our sister circuits considering whether the limitation on
evidentiary hearings in § 2254(e)(2) applies to Schlup claims
have overwhelmingly found that it does not.      See Cristin v.
Brennan, 281 F.3d 404, 417 (3d Cir. 2002) (holding that Congress
did not intend § 2254(e)(2) restrictions on evidentiary hearings
to apply to “hearings on excuses to procedural defaults”);
accord Sibley, 377 F.3d at 1207 n.9; McSwain v. Davis, 287 F.
(Continued)
                                         15
particular    facts       raised    by   the        petitioner    in    support       of   his

actual     innocence      claim    in    determining         whether     an     evidentiary

hearing is warranted.          Compare Cristin v. Brennan, 281 F.3d 404,

417 (3d Cir. 2002) (affirming the district court’s decision to

hold an evidentiary hearing to determine if petitioner met the

threshold of actual innocence), with Thomas v. Taylor, 170 F.3d

466, 475 (4th Cir. 1999) (affirming the district court’s denial

of   evidentiary      hearing      on    actual       innocence       when    petitioner’s

requested discovery could not establish his actual innocence).

             This     Court       has    counseled        that,        when     a     witness

providing the “only direct evidence implicating [a petitioner]

in   the    murder-for-hire         scheme”         recants     his    testimony,          this

recantation “strongly suggests that an evidentiary hearing may

be warranted.”         Wolfe, 565 F.3d at 170.                  We explained that an

evidentiary     hearing        may       be        necessary     to     assess        whether

recantations        are    credible,          or     whether     “‘the       circumstances

surrounding     the       recantation[s]           suggest     [that     they       are]    the



App’x 450, 462 (6th Cir. 2008) (unpublished); Vineyard v.
Dretke, 125 F. App’x 551, 554 (5th Cir. 2005) (unpublished); see
also Schlup, 513 U.S. at 861 (explaining that a Schlup “claim of
actual innocence is not itself a constitutional claim but
instead a gateway” to the review of other constitutional
claims). Cf. Coleman, 628 F.3d at 319-20 n.2 (holding that not
§ 2254(e)(2)(A), but rather § 2254(e)(2)(B) applies); Williams
v. Turpin, 87 F.3d 1204, 1211 (11th Cir. 1996) (distinguishing
an evidentiary hearing “to present new evidence to support
[petitioner’s] primary claim” and “an evidentiary hearing for
purposes of establishing cause and prejudice”).


                                              16
result     of    coercion,        bribery        or     misdealing.’”        Id.       at     169

(quoting United States v. Johnson, 487 F.2d 1278, 1279 (4th Cir.

1973)).          This    type     of   credibility            determination,        required

for   Schlup          analysis,      may        be    more       difficult   on        a    cold

record.         Cf.    Coleman,      628    F.3d      at    320-21   (remanding        for    an

evidentiary       hearing       to     “evaluate           the    reliability”         of    the

recantation of a codefendant whose “reputation for honesty is

weak”).     The district court should also consider the “heightened

need for fairness in the administration of death[,] . . . born

of the appreciation that death truly is different from all other

punishments a society inflicts upon its citizens.”                                Callins v.

Collins, 510 U.S. 1141, 1149 (1994) (Blackmun, J., dissenting

from denial of certiorari).

            The Commonwealth correctly notes in its brief that a

district    court’s        ability         to    make      factual    determinations          is

constrained by 28 U.S.C. § 2254(e)(1), which provides that any

“determination of a factual issue made by a State court shall be

presumed to be correct.”               Thus, when a state court has made a

factual    determination          bearing        on     the   resolution     of    a       Schlup

issue,     the    petitioner         bears       the       burden    of   rebutting         this

presumption by “clear and convincing evidence.”                              Sharpe, 593

F.3d at 378.

            Here, however, the Supreme Court of Virginia has not

assessed the credibility of Teleguz’s recantations.                               It is well

                                                17
established that the district court is permitted under Schlup to

“make some credibility assessments” when, as here, a state court

has    not   evaluated     the    reliability     of     a    petitioner’s         “newly

presented     evidence     [that]    may    indeed     call    into    question      the

credibility of the witnesses presented at trial.”                        Schlup, 513

U.S.    at   330.         Accordingly,      the   district       court       may    make

determinations about “the probative force of relevant evidence

that was either excluded or unavailable at trial,” id. at 327-

28,    and   “assess      how    reasonable     jurors       would    react    to    the

overall, newly supplemented record,” House, 547 U.S. at 538, but

the district court may not reject the factual findings of a

state court absent clear error.             Sharpe, 593 F.3d at 379.



                                                IV.

             For    the   foregoing    reasons,        we    vacate    the    district

court’s decision in part and remand for further proceedings.



                                                                     VACATED IN PART
                                                                        AND REMANDED




                                           18